DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.Claims 1-3,7,9-11,16,18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nampy (US20170225764) in view of Richter(US20130186707) and Slama (US9962851).
With respect to claim 1 Nampy discloses a method of manufacturing an acoustic element of a sound absorption structure comprising at least one chamber wherein the method comprises:
Cutting at least one preform out of a plate or sheet of material (see figure 11 wherein there is a sheet that gets formed into element 60);
Shaping the preform (it has a shape therefor is shaped); and 
Assembling two side edges of the preform to obtain the chamber (see figures 11-13).
Nampy does not disclose wherein the chamber has a shape that is cylindrical, conical or truncated conical in shape.
Richter discloses the use of truncated conical chambers for resonant chambers (see figures). 
It would have been obvious to one of ordinary skill to combine the teachings of Richter to use truncated conicals for the chamber so as to provide an effective neck for the resonance chamber. 
Nampy in view of Richter does not expressly disclose the shaping of the elements by means of a rolling step.
Slama discloses (figures) the use of a rolling step to form chambers for resonators. 
It would have been obvious to combine the teachings of Slama to use the known means of formation of rolling to form the chambers as rolling allows for a continuous process of formation which will reduce the time to form the elements. 
With respect to claim 2 Nampy as modified further discloses the provision of cutting stress reduction cuts into the preform before bending (see the concave cuts as shown in figure 11 at the bends in element 60). While not expressly disclosing slits per se, it would have been obvious to one of ordinary skill in the art to substitute one stress relieving cut for another. 
With respect to claim 3 Nampy as modified further discloses wherein the slits (as in above rejection of claim 2 this substitution is an obvious matter) are approximately positioned in planes containing the axis of rolling of the preform (analogous to the bend as shown in figure 11 of Nampy) when said preform is shaped and extend from a curved edge of the preform (analogous to the edge as would have been readily understood by one in the art).
With respect to claim 7 Nampy as modified further discloses the presence of holes in the preform. As to the order of forming the holes before the bending process this would have ben obvious to one of ordinary skill as it would be simpler to form the holes before bending as the material would be better supported in the pre-bent stage. 
With respect to claim 9 as it regards the formation of the dish shape, given the shape of the chamber of Nampy as modified (specifically the shape taught by Richter) this would have been the obvious means of production and order thereof.
With respect to claim 10 Nampy as modified discloses the shape to be formed, as such the preformed elements would be implicitly taught. One would have found such a means as an obvious matter of simplifying he manufacturing process. 
With respect to claim 11 Nampy as modified discloses both the method and the acoustical element formed. The respective chambers are shown in Nampy figures 12-14.
With respect to claim 16 Nampy as modified (see intermediate wall sections as shown in figures 12-14) further discloses wherein the first and second chambers are connected by a continuous or discontinuous contact joining zone on the perimeter of the first and second chambers, that adjoins the first edges, that extends over the entire periphery of the first edges and over a given height (that s the shame height as the chambers).
With respect to claim 18 Nampy as modified further discloses the provision of cutting stress reduction cuts into the preform before bending (see the concave cuts as shown in figure 11 at the bends in element 60). While not expressly disclosing slits per se, it would have been obvious to one of ordinary skill in the art to substitute one stress relieving cut for another. 
With respect to claim 21 Nampy as modified discloses the sound absorption structure comprising at least one acoustic element according to claim 11 (see figures, the final product is shown).
With respect to claim 22 Nampy (paragraph 0002) discloses an aircraft powerplant comprising at least one sound absorption structure according to claim 21. 

Allowable Subject Matter
Claims 4-6, 8, 12-15, 17 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 4,6,12-13, 15, and 17, the prrio art fails to disclose or to suggest in combination with the other elements the tab structures as claimed. One would not have found such a modification obvious given the structures of the prior art as applied. 
With respect to claims 5,8,14 and 19 the prior art fails to disclose the slits in configuration and the dished bottom in configuration as claimed in conjunction with and combination with the remaining structures as claimed. Such a modification would have not been obvious given the structures of Nampy and the other prior art as applied. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nampy (US20170229106) discloses an acoustic panel with angled corrugated cores, (US9704467) discloses an acoustic baffle with corrugated baffles and septa; and Moutier (US8636107) discloses a method for repairing at least a portion of an acoustic panel. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/Examiner, Art Unit 2837